DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

R.J. REYNOLDS TOBACCO COMPANY, PHILIP MORRIS USA INC. and
        LIGGETT GROUP LLC AND VECTOR GROUP LTD.,
                        Petitioners,

                                    v.

    SAUNDRA ALONSO, as personal representative of the Estate of
  FRANCIS ALONSO, DELORES BALABAN, DONALD CHAMPION, as
 personal representative of the Estate of GAYLE KELLA, MARK COHN
  AND MILDRED COHN, TIMOTHY KELLEY AND CYNTHIA KELLEY,
  BERNARD KRANIS AND CLAIRE KRANIS, LEAH NERENBERG, as
  personal representative of the Estate of JACK NERENBERG, OMAR
    RAMADAN, as personal representative of the Estate of FAROUK
 RAMADAN, JOHN REINER, as personal representative of the Estate of
 DELORES REINER, PERRY SILVER, as personal representative of the
 Estate of JEANETTE BLINDER, STANLEY RAY TINNELL, as personal
    representative of the Estate of ELTHE M. TINNELL, PETER M.
   TUTTMAN, as personal representative of the Estate of JEROME A.
                               TUTTMAN,
                              Respondents.

                             No. 4D18-2444

                           [February 6, 2019]

  Petition for writ of prohibition to the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; William W. Haury, Jr., Judge; L.T. Case
Nos. 2007-CA-036893 (18), 2008-CA-000529 (18), 2008-CA-000909 (18),
2008-CA-000927 (18), 2008-CA-001337 (18), 2008-CA-001468 (18),
2008-CA-019475 (18), 2008-CA-019637 (18), 2008-CA-022577 (18),
2008-CA-022598 (18), 2010-CA-035537 (18), and 2014-CA-024204 (18).

  Val Leppert and William L. Durham II, of King & Spalding LLP, Atlanta,
Georgia, and Jeffrey L. Furr of King & Spalding LLP, Charlotte, North
Carolina, for petitioner R.J. Reynolds Tobacco Company.

  Stacey E. Deere and Timothy E. Congrove of Shook, Hardy & Bacon
LLP, Kansas City, Missouri, for petitioner Philip Morris USA Inc.

  Kelly Anne Luther, Maria H. Ruiz and Giselle Manseur of Kasowitz
Benson Torres LLP, Miami, for petitioners Liggett Group LLC and Vector
Group LTD.

   Jonathan Martin, John S. Mills and Courtney Brewer of The Mills Firm,
P.A., Tallahassee, for respondents Timothy Kelley, Perry Silver and Leah
Nerenberg.

  Juan P. Bauta, II, and James L. Ferraro of The Ferraro Law Firm, P.A.,
Miami, for respondent Dolores Balaban.

CONNER, J.

    R.J. Reynolds Tobacco Company and other defendants below
(collectively, “Petitioner”) seek to disqualify the trial judge below in twelve
cases, after the trial judge disclosed an ex parte communication with a
plaintiff’s counsel in another tobacco litigation case about an issue that is
a hot button issue in tobacco litigation cases. Based on the unique facts
of these cases, we grant the petition.

                                     Background

   The cases we address in this proceeding are Engle 1 progeny tobacco
cases. In another Engle progeny tobacco case pending at the same time,
which Petitioner refers to as the “Calloway case,” the trial court conducted
a pre-trial status conference. At the beginning of the status conference,
the following occurred:

         THE COURT: Mr. Gdanski [(plaintiff’s counsel)], is Mr.
         Hammer [another attorney in the firm] going to participate in
         this trial?

         MR. GDANSKI: Mr. Hammer is going to participate in this
         trial, yes, sir.

         THE COURT: Okay. Very well.

           Pursuant to the commentary of Canon 3E(1) of the Code of
         Judicial Conduct, please be advised that I have known Mr.
         Hammer for approximately 30 years. We were teammates on
         the same flag football team in the Broward County Young
         Lawyers Division. I’ve seen Mr. Hammer intermittently since
         then.



1   Engle v. Liggett Grp., Inc., 945 So. 2d 1246 (Fla. 2006).

                                            2
         Approximately two years ago, Mr. Hammer moved down the
      street from me. I see him a few times a week, him and his
      dog.

         This past Sunday, I spoke with him with regard to his
      recent trial in front of Judge Rodriguez. I guess it went until
      approximately midnight one night. We also spoke briefly with
      regard to Judge Rodriguez and his thoughts concerning
      consolidations. So, thank you.

Based on the above disclosure, Petitioner moved to disqualify the trial
judge in the Calloway case. The motion was denied. Petitioner then filed
a petition for writ of prohibition in this Court regarding the Calloway case.

    The day after the Calloway petition was filed in this Court, Petitioner
moved to disqualify the trial judge in the fifteen other Engle progeny cases
then pending before the same judge, alleging the same grounds asserted
in the Calloway case. The day after the motions for disqualification were
filed in twelve of the cases, the motions were summarily denied by the trial
court.

   Thereafter, we issued an order in Calloway requesting the plaintiff to
show cause why the petition should not be granted. Five days later, before
any appellate determination was made in Calloway, the trial judge entered
an order in that case “of its own initiative” disqualifying himself. The
Calloway disqualification order additionally ordered that the case was
transferred to another circuit judge, with trial to commence only three
days after the date of the order.

    Three days after entering the disqualification order in Calloway, the
trial judge also issued orders in three remaining Engle progeny cases in
which the motion to disqualify were pending, granting the motions. In the
three remaining cases, Mr. Hammer was counsel of record. However, in
the twelve other cases in which the motions to disqualify were previously
denied, Mr. Hammer was not counsel of record.

    Petitioner then filed the petition under review, seeking to prohibit the
trial judge from further presiding over the twelve cases in which the
motions to disqualify were denied. The petition argues that in addition to
the disclosure made by the trial judge during the status conference, the
trial judge has demonstrated bias by entering a sua sponte order of
disqualification in the Calloway case at a time during which the trial court
did not have jurisdiction to enter such an order, by handpicking the



                                     3
successor judge for that case, and by pushing the Calloway case to trial
within three days after the entry of the disqualification order.

   As we did in Calloway, we issued an order to show cause. Respondents
have filed responses and Petitioner has filed a reply. We proceed with our
appellate analysis.

                              Appellate Analysis

    “Whether the motion [to disqualify a trial judge] is legally sufficient is a
question of law, and the standard of review of a trial judge’s determination
of a motion to disqualify is de novo.” Gregory v. State, 118 So. 3d 770, 778
(Fla. 2013).      “Whether the motion is legally sufficient requires a
determination as to whether the alleged facts would create in a reasonably
prudent person a well-founded fear of not receiving a fair and impartial
trial.” Id. (quoting Rodriguez v. State, 919 So. 2d 1252, 1274 (Fla. 2005)).
Subjective fear is not sufficient; instead, the fear must be objectively
reasonable. Id.

  In this case, the alleged sole ground for disqualification is an ex parte
communication by the trial judge. The Code of Judicial Conduct in Canon
3B(7) states that:

      (7) A judge shall accord to every person who has a legal
      interest in a proceeding, or that person’s lawyer, the right to
      be heard according to law. A judge shall not initiate, permit, or
      consider ex parte communications, or consider other
      communications made to the judge outside the presence of the
      parties concerning a pending or impending proceeding except
      that:

      ....

      (e) A judge may initiate or consider any ex parte
      communications when expressly authorized by law to do so.

Fla. Code Jud. Conduct, Cannon 3B(7) (emphases added). Regarding
Canon 3B(7), the commentary to the code provision makes clear that “[t]he
proscription against communications concerning a proceeding includes
communications from lawyers, law teachers, and other persons who are not
participants in the proceeding, except to the limited extent permitted.” Fla.
Code Jud. Conduct, Cannon 3B(7) cmt. (emphases added).

   Under certain circumstances, an ex parte communication alone can be
sufficient to require disqualification. “It is because of its effect on the

                                       4
appearance of impartiality that an allegation of an ex parte communication
is legally sufficient to require recusal.” Pearson v. Pearson, 870 So. 2d
248, 249 (Fla. 2d DCA 2004) (holding that an ex parte communication
alone is legally sufficient to require recusal); Robbins v. Robbins, 742 So.
2d 395, 397 (Fla. 2d DCA 1999) (same). For that reason, in cases
addressing motions for disqualification based on ex parte communications
with a judge, the issue is not whether an ex parte communication actually
prejudices one party at the expense of another. Instead, “[t]he impartiality
of the trial judge must be beyond question.” Rose v. State, 601 So. 2d
1181, 1183 (Fla. 1992). In most cases, it is the extent or duration of the
ex parte communication which gives the appearance that the trial judge is
not impartial. See, e.g., Pearson, 870 So. 2d at 249 (trial judge interviewed
the child in chambers with the mother present and neither father nor
counsel were present); Rollins v. Baker, 683 So. 2d 1138, 1139 (Fla. 5th
DCA 1996) (trial judge permitted wife’s counsel to appear for an
undetermined amount of time to discuss request for entry of an injunction
for protection, without notice to husband or his counsel); Hanson v.
Hanson, 678 So. 2d 522, 523 (Fla. 5th DCA 1996) (trial judge and counsel
spent an hour discussing the proposed final judgment counsel was to
prepare, without notice to opposing counsel).

   An ex parte communication in addition to other actions by the trial
judge can be grounds for disqualification, where the extent or duration of
the communication appears to be brief. In Brake v. Murphy, 693 So. 2d
663 (Fla. 3d DCA 1997), an attorney’s billing records showed the attorney
had two fifteen minute conferences with the trial judge to discuss a
proposed draft order. Id. at 665. After addressing an argument that the
motion for disqualification was untimely, the Third District determined
that the two relatively short instances of ex parte communications
warranted disqualification and wrote: “The certitude of our decision . . . is
reinforced by several highly questionable orders rendered after the
surcharge order [entered after the ex parte communication].” Id.

   However, “[a]n ex-parte communication by a judge is not, per se, a
ground for disqualification as a matter of law.” Nassetta v. Kaplan, 557
So. 2d 919, 921 (Fla. 4th DCA 1990). A motion asserting an ex parte
communication as grounds for disqualifying a judge must allege the
communication with specificity and must demonstrate prejudice. Id.;
Patton v. State, 784 So. 2d 380, 391 (Fla. 2000) (allegations regarding ex
parte proceedings must evidence prejudice on the part of the judge). In
other words, in the context of ex parte communications, the motion to
disqualify must demonstrate prejudice by establishing that the
impartiality of the trial judge is not “beyond question.”


                                     5
    In deciding this case, we are guided by the principle that “[a] trial
judge’s decision must be overturned when ‘the appellate court cannot
determine if the trial judge’s actions were harmless because the trial
court’s order was based on communications outside the record.’” Albert v.
Rogers, 57 So. 3d 233, 236 (Fla. 4th DCA 2011) (quoting Wilson v.
Armstrong, 686 So. 2d 647, 648-49 (Fla. 1st DCA 1996)). In Albert, that
legal principle was applied in the context of the trial judge engaging in ex
parte communications by conducting an independent investigation of the
facts. Id. at 235. In Wilson, the principle was applied in the context of the
trial judge engaging in an ex parte communication with one of the parties’
accountant. 686 So. 2d at 648. We apply the principle in this case as well
because in disclosing the ex parte communication in this case, the trial
judge did not supply sufficient details of the communication to allow us to
conclude there was no prejudice because “[t]he impartiality of the trial
judge [is] beyond question.” Rose, 601 So. 2d at 1183.

   The trial judge in this case sought to avoid the appearance of
impropriety by properly complying with Canon 3E(1) and disclosing in the
Calloway case his relationship with Attorney Hammer and the
conversation he had with him the weekend before. It is clear from that
disclosure that there was a “brief” conversation about Hammer’s recent
Engle progeny trial before Judge Rodriguez. The trial judge then explained,
“We also spoke briefly with regard to Judge Rodriguez and his thought
concerning consolidations.” Presumably, “his thoughts” was a reference
to Judge Rodriguez, but an inference could be drawn that “his thoughts”
referred to Attorney Hammer. Regardless, we agree with Petitioner’s
argument that it is unknown what information was discussed by Hammer
about the issue of consolidation, which appears to be a hot button issue
in Engle progeny cases.

   More troubling are the steps taken by the trial judge after the ex parte
communication. When Petitioner moved to disqualify the trial judge in the
Calloway proceeding, the motion was denied, resulting in a prohibition
proceeding before this Court. After we issued an order to show cause in
Calloway and before any appellate decision was made, the trial judge sua
sponte issued an order of recusal in that case. We are very troubled by
the fact that in the Calloway disqualification order, the trial judge ignored
our stay order and directed that the Calloway case be transferred to
another judge, specifically named, and that the scheduled trial was to
begin on a specific date.

   Given the unique facts of this case: (1) the ex parte communication with
the trial judge in Calloway about an issue that is a hot button issue in
Engle progeny cases, as disclosed by a brief statement describing the topic,

                                     6
but with no details; (2) a reversal in position by the trial judge in Calloway
by voluntarily disqualifying himself while appellate review was pending
and the attempt to control the case after disqualification; and (3) the timing
of orders denying motions to disqualify in twelve Engle progeny cases and
granting such motions in three cases, where all fifteen motions alleged the
same grounds, we conclude that we are required to overturn the trial
court’s order denying disqualification because the trial court permitted an
ex parte communication on an important topic involving Engle progeny
cases and we cannot determine that the trial judge’s actions were
harmless. See Wilson, 686 So. 2d at 648-49. We further conclude that
the unique facts of this case demonstrate that “the appearance of
impropriety so permeated the proceeding[s] below as to justify a suspicion
of unfairness, mandating reversal.” Hanson, 678 So. 2d at 525.

   Our decision in this case should not be construed or interpreted to
mean that the trial judge should be disqualified in all Engle progeny cases
that may appear before him.

   Petition granted.

GERBER, C.J., and CIKLIN, J., concur.

                            *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                      7